      Case 2:07-cr-00425-CJB-ALC Document 339 Filed 11/20/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF                                             CRIMINAL ACTION
    AMERICA

    VERSUS                                                       07-425

    BYRON NEAL                                                   SECTION: “J”




                                    ORDER & REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 332) filed

by Defendant Byron Neal. The Government opposes the motion (Rec. Doc. 335). Neal,

acting pro se, has also filed a reply memorandum (Rec. Doc. 337). Considering the

motion and memoranda, the record, and the applicable law, the Court finds that the

motion should be DENIED.

                    FACTS AND PROCEDURAL BACKGROUND

       Neal was charged by superseding indictment in 20091 on five charges: two

counts of distribution of 50 grams or more of cocaine base (“crack”) (Counts One and

Two); possession with intent to distribute a quantity of crack (Count Three);

conspiracy to murder a person assisting the U.S. Drug Enforcement Administration

(Count Four); and tampering with a witness or informant (Count Five). After jury

selection, but before any further proceedings, Neal pleaded guilty without a plea

agreement to all charges in the indictment. United States v. Neal, 509 F. App’x 302,


1Neal was initially indicted in 2007 only on Counts One through Three; the conduct underlying Counts
Four and Five occurred while Neal was in custody for the original indictment.
      Case 2:07-cr-00425-CJB-ALC Document 339 Filed 11/20/20 Page 2 of 5




305-06 (5th Cir. 2013). The next day, he attempted to withdraw his guilty plea, but

this Court denied his motion. Id. at 306.

        On October 27, 2011, the Court sentenced Neal to 360 months of imprisonment

as to Counts One, Two, Four, and Five, and 240 months as to Count Three,2 all to run

concurrently with each other. The Court also sentenced Neal to a five-year term of

supervised release on Counts One, Two, Four, and Five and a three-year term as to

Count Three. On appeal, the Fifth Circuit vacated Neal’s convictions on Counts 4 and

5 because of an error in the Rule 11 colloquy but affirmed the sentence imposed on

Counts One through Three. Id. at 304, 307-09. On remand, the Government moved

to dismiss Counts Four and Five without prejudice, which the Court granted on April

10, 2013.

        On August 6, 2018, Neal filed a motion to reduce sentence pursuant to

Amendment 782 of the Sentencing Guidelines.3 On April 22, 2019, he filed a motion

to reduce sentence pursuant to section 404 of the First Step Act.4 The Court denied

both motions, finding that Neal was eligible for a reduction under section 404 but

declining to exercise its discretion due to Neal’s participation in the conspiracy to

murder an informant.5 Neal then filed the instant motion on May 27, 2020.6




2 The statutory maximum for Count Three was not more than 20 years. See 21 U.S.C. § 841(b)(1)(C).
3 (Rec. Doc. 314).
4 (Rec. Doc. 317).
5 (Rec. Doc. 327). Neal appealed this decision, which remains pending before the Fifth Circuit. United

States v. Neal, No. 20-30205 (5th Cir.).
6 (Rec. Doc. 332, at 3); see, e.g., Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998) (prison mailbox

rule).


                                                   2
     Case 2:07-cr-00425-CJB-ALC Document 339 Filed 11/20/20 Page 3 of 5




                                LEGAL STANDARD

      “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

To meet the exhaustion requirement, a defendant must submit a request to “the

warden of the defendant’s facility” for the BOP “to bring a motion [for compassionate

release] on the defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the

defendant must pursue and exhaust “all administrative rights to appeal.” Id.

Alternatively, the requirement is considered satisfied after “30 days from the receipt

of such a request by the warden.” Id. The exhaustion requirement is mandatory but

not jurisdictional, meaning it may be waived if the Government does not raise it. See

United States v. Franco 973 F.3d 465, 468 (5th Cir. Sept. 3, 2020); see also Fort Bend

Cnty. v. Davis, 139 S. Ct. 1843, 1849 (2019).

      In addition to finding extraordinary and compelling reasons, the Court must

also find that a sentence reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. The U.S. Sentencing Guidelines provide

that a reduction should be granted only if “the defendant is not a danger to the safety

of any other person or to the community.” U.S.S.G. § 1B1.13(2) (p.s.).




                                           3
         Case 2:07-cr-00425-CJB-ALC Document 339 Filed 11/20/20 Page 4 of 5




          If the Court grants a sentence reduction, it may impose a term of supervised

release with conditions, including home confinement, “that does not exceed the

unserved portion of the original term of imprisonment.” § 3582(c)(1)(A).

                                     DISCUSSION

          Neal submitted a request for compassionate release to the warden of the

facility where he is incarcerated on May 22, 2020.7 On June 3, 2020, Neal’s request

was denied because Neal had “not identified any extraordinary or compelling

circumstances warranting consideration for compassionate release.”8 The response

letter advised Neal that he could appeal the decision within 20 days of his receipt of

the response; however, there is no evidence that Neal did so. Nevertheless, the

Government does not argue that Neal has not satisfied the exhaustion requirement.

Accordingly, the Court finds that the Government has waived this requirement. See

Franco, 973 F.3d at 468; see also Fort Bend Cnty., 139 S. Ct. at 1849.

          The Court pretermits the issue of whether Neal has demonstrated

extraordinary and compelling reasons warranting a reduction in his sentence because

Neal has failed to demonstrate that he is not a danger to others or the community. In

determining dangerousness, the Court must consider the nature and circumstances

of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to a person or a community posed by the

defendant’s release. 18 U.S.C. § 3142(g). As the Court recounted in denying Neal’s

section 404 motion:


7   (Rec. Doc. 335-1).
8   (Rec. Doc. 335-2).


                                            4
         Case 2:07-cr-00425-CJB-ALC Document 339 Filed 11/20/20 Page 5 of 5




          [T]he record reflects that Neal conspired to murder an informant while
          in custody and awaiting trial for his drug offenses. Specifically, he asked
          his brother Shad to hire a hitman and put him in touch with an
          undercover agent posing as a hitman. Shad then met with the agent and
          drove around with him attempting to locate the informant. Shortly
          afterwards, Shad was arrested and confessed that he was assisting Neal
          with trying to have the informant killed.9

Additionally, Neal is a career offender and has prior convictions for, inter alia,

firearms and drug distribution offenses.10 Neal has not offered any argument to

demonstrate that he is not a danger to others or the community. Accordingly, Neal

has failed to carry his burden.

          Finally, to the extent Neal requests home confinement apart from

compassionate release, the Court cannot grant his request because it lacks the

authority to order BOP to transfer him to home confinement. See 18 U.S.C. § 3621(b);

United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993); see also United States v.

Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS 66269, at *1 (E.D. Tenn. Apr. 15,

2020).

                                      CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that Byron Neal’s Motion for Compassionate

Release (Rec. Doc. 332) is DENIED.

          New Orleans, Louisiana, this 20th day of November, 2020.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
9   (Rec. Doc. 327, at 5).
10   PSR ¶¶ 63-67.


                                              5
